                      Case 3:21-mj-03084-KAR Document 2-2 Filed 04/15/21 Page 1 of 2
taJS 45 (5/97) - (Revised US.DC. MA 3/25/2011)

Criminal Case Cover Sheet                                                            U.S. District Court - District of Massachusetts

Place of Offense:                           Category No.      11                     Investigating Agency         FBI, ATF

City      Springfield, MA                            Related Case Information:

County        Hampden                                Superseding Ind./ Inf.                         Case No.
                                                     Same Defendant                            New Defendant
                                                     Magistrate Judge Case Number
                                                     Search Warrant Case Number            21-MJ-3001-03; 3014-16; 3040
                                                     R 20/R 40 from District of

Defendant Information:

Defendant Name          DUSHKO VULCHEV                                           Juvenile:              0 Yes El No
                        Is this person an attorney and/or a member of any state/federal bar:            D Yes 2 No
Alias Name

Address                  (City & State) Houlton, Maine

Birth date (Yr only): 1976      SSN (last4#): 6747       Sex M            Race: White                Nationality: USA

Defense Counsel if known:                                                           Address

Bar Number

U.S. Attorney Information:

AUSA          Deepika Bains Shukla                                       Bar Number if applicable        706735

Interpreter:            n     Yes      r7 No                 List language and/or dialect:

Victims:                Efres DNo           If yes, are there multiple crime victims under 18 USC§3771(d)(2)      ri Yes     Z   No

Matter to be SEALED:                  n     Yes      2 No
         [1Warrant Requested                          ri Regular Process                       2   In Custody

Location Status:

Arrest Date                   12/31/2020


Ti Already in Federal Custody as of                                                   in
                               Bridgewater State Hospital
El Already in State Custody at                                          FIServing Sentence              171A,waiting Trial

El On Pretrial Release: Ordered by:                                                     on

Charging Document:                     7Complaint                  TiInformation                    Ti Indictment
Total # of Counts:                     [Petty                      0   Misdemeanor                  n Felony 5
                                             Continue on Page 2 for Entry of U.S.C. Citations

z         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

Date:     04/15/2021                              Signature of AUSA:
                      Case 3:21-mj-03084-KAR Document 2-2 Filed 04/15/21 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant                DUSHKO VULCHEV

                                                                     U.S.C. Citations
                Index Key/Code                                      Description of Offense Charged         Count Numbers
                                                     Damage to Religious Property
 Set 1    18 U.S.C. s. 247(c) and (d)(3)                                                             1-4

                                                     Use of Fire to Commit a Federal Felony
 Set 2    18 U.S.C. S. 844(h)(1)                                                                     5


 Set 3


 Set 4


 Set 5


 Set 6


 Set 7


 Set 8


 Set 9


 Set 10


 Set 11


 Set 12


 Set 13


 Set 14


 Set 15

ADDITIONAL INFORMATION:




USAMA CRIM- Criminal Case Cover Sheet.pdf 3/4/2013
